Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154704(55)(57)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  RICHARD A. KRUEGER and MAUREEN                                                                                      Justices
  FALLON-KRUEGER,
           Plaintiffs-Appellees,
                                                                    SC: 154704
  v                                                                 COA: 328787
                                                                    Kent CC: 15-003966-NO
  SPECTRUM HEALTH SYSTEMS and SAM J.
  GIOVANNUCCI, M.D.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the separate motions of the Michigan State Medical
  Society and the Michigan Defense Trial Counsel to file briefs amicus curiae in support of
  defendants-appellants’ motion for reconsideration are GRANTED. The amicus briefs
  submitted on April 18, 2017, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 21, 2017
                                                                               Clerk